Citation Nr: 0510824	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  03-15 386	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Survivors' and Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and the veteran's sister


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
August 1970.  He died in January 2002.  The appellant is his 
widow.  

The appellant-widow appealed to the Board of Veterans' 
Appeals (BVA or Board) from a December 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina - which denied her claims 
for service connection for the cause of the veteran's death 
and eligibility for Survivors' and DEA under Chapter 35, 
Title 38, United States Code.

Unfortunately, further development is required in this case 
before actually deciding the appeal.  So, for the reasons 
explained below, these claims are being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

The appellant attributes the veteran's death to his service 
in the military.  More specifically, she says his Type II 
diabetes mellitus - from his presumed exposure to Agent 
Orange in Vietnam, was a substantial and material 
contributing factor in his death from cardiac dysrhythmia and 
coronary artery disease.  There is insufficient medical 
evidence presently of record, however, to make this important 
determination and fairly decide this appeal.  So a medical 
opinion is needed concerning this.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004) (VA has an 
affirmative duty to obtain a medical opinion ... if the 
evidence of record does not contain adequate evidence to 
decide a claim).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed at 
38 C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.  The Board notes 
additionally that, as a result of amendments to § 3.309(e), 
Type-II Diabetes Mellitus was added to the list of diseases 
for which presumptive service connection can be established.  
The change was effective July 9, 2001.  See 66 Fed. Reg. 
23166, 23169 (May 8, 2001).

The veteran had active military service from April 1969 to 
August 1970.  According to his death certificate, he died in 
January 2002 primarily due to cardiac dysrhythmia as a 
consequence of coronary artery disease (CAD).  But according 
to a February 2005 revision of the death certificate, 
another significant condition contributing to his death, but 
not resulting in the underlying causes of his death, was his 
diabetes.



The veteran's DD Form 214 (Report of Separation from Active 
Duty) states that he had 9 months and 6 days of foreign 
and/or sea service.  He received the National Defense Service 
Medal, the Vietnam Service Medal, and the Vietnam Campaign 
Medal.  The DD Form 214 also states that his 
military occupational specialty (MOS) was a combat engineer.  
Thus, the Board concedes that he served in Vietnam and was 
exposed to Agent Orange while there.  Nevertheless, during 
his lifetime, service connection was not established for any 
disabilities.

To support her claims, the appellant-widow has submitted 
several statements indicating the veteran received treatment 
from J. F. Biggers, M.D.  A May 2002 letter from Dr. Biggers 
provides a medical history for the veteran.  He had an 
inferior myocardial infarction (heart attack) in May 1993, 
after which he underwent angioplasty for single-vessel 
disease.  At that time he had an established history of 
hyperlipidemia, for which he was not medication compliant, 
and he was diagnosed with hypertension.

The following year, so in 1994, the veteran was also 
diagnosed with diabetes mellitus and started on Glynase and a 
restricted diet, and restarted on treatment for his 
hyperlipidemia.

In 1996, the veteran had recurrent episodes of chest pain and 
underwent a repeat cardiac catheterization.

In April 2001, symptoms of diabetes, diabetic sensory 
neuropathy, hypertension, and angina were noted, and the 
veteran failed to comply with medical advice.  Dr. Biggers 
also noted that the veteran was treated for stress-related 
complaints over the years with medication, that he was not 
compliant with his various medication regimens, and that he 
was seen only at sporadic intervals for treatment.

A June 2002 letter from Dr. Biggers indicates the veteran was 
first diagnosed with heart problems after his June 1993 acute 
inferior myocardial infarction, for which he underwent 
angioplasty.  Dr. Biggers also reiterated that the veteran's 
Type-II diabetes mellitus was diagnosed in December 1994 and 
noted he had severe anxiety, which may have been due to post-
traumatic stress syndrome related to stress and trauma that 
he experienced while serving in the armed services 
in Vietnam.

A note associated with the February 2005 revision to the 
veteran's death certificate indicates the coroner was unaware 
the veteran had diabetes when he died, but since had been 
apprised of this after speaking with his treating physician 
(apparently referring to Dr. Biggers).  So this conversation, 
in turn, precipitated the amendment to the death certificate 
to include diabetes as a significant condition contributing 
to death, albeit unrelated to the underlying cause (which, 
again, was cardiac dysrhythmia as a consequence of CAD).  So 
the determinative issue is whether, according to the VA 
statutes and regulations cited above, the diabetes 
contributed "substantially and materially" to death.  This 
is why a medical opinion is needed, to resolve this 
dispositive issue, since there currently is no medical 
opinion addressing this important question - either from VA, 
Dr. Biggers, or anyone else qualified to make this 
determination.

Dr. Biggers has stated he believes the veteran's diabetes 
contributed to his death (and as alluded to, after speaking 
with the coroner, this resulted in the addition of diabetes 
on the death certificate as a significant condition 
contributing to death).  But Dr. Biggers did not discuss the 
rationale for this medical opinion.  And there also is no 
indication the RO attempted to obtain the veteran's complete 
treatment records from Dr. Biggers.  So not only is a VA 
medical opinion needed, but Dr. Biggers' treatment records 
also should be obtained and him given an opportunity to 
discuss the basis of his medical opinion - particularly 
insofar as whether he believes the veteran's diabetes 
contributed "substantially and materially" to his death 
from cardiac dysrhythmia as a consequence of CAD.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1. Ask the widow-appellant to complete 
and return the appropriate release 
(VA Form 21-4142) for the veteran's 
medical records from Dr. Biggers.

Upon receipt of the appropriate release, 
request all private treatment records 
from Dr. Biggers, if any, and associate 
all received with the file.  

*Also ask Dr. Biggers to provide the 
medical bases and supporting authority 
for his opinion that the veteran's 
diabetes mellitus "contributed" to his 
death from cardiac dysrhythmia and 
coronary artery disease.  This includes 
having Dr. Biggers indicate whether he 
believes the diabetes contributed 
"substantially or materially, that it 
combined to cause death, or that it aided 
or lent assistance to the production of 
death."  See 38 C.F.R. § 3.312(c)(1).

If any request for private treatment 
records is unsuccessful, notify the 
appellant appropriately.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2004).



2.  Also obtain a VA medical opinion, by 
a qualified physician, indicating whether 
the veteran's death from cardiac 
dysrhythmia and coronary artery disease 
was in any way related to his service in 
the military, including whether his Type-
II diabetes mellitus - presumably the 
result of his exposure to Agent Orange in 
Vietnam, contributed "substantially or 
materially [to his death], that it 
combined to cause death, or that it aided 
or lent assistance to the production of 
death."  See 38 C.F.R. § 3.312(c)(1).  
And to facilitate making this important 
determination, have the designated 
physician review all relevant records in 
the claims file for the veteran's 
pertinent medical history.  
This includes, in particular, a copy of 
this remand, a copy of the amended death 
certificate, and the statements submitted 
by Dr. Biggers.  Have the designated VA 
physician discuss the rationale of his 
opinion.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report.  The report should be typed for 
clarity.

3.  Review the report containing the VA 
medical opinion.  Ensure that it responds 
to the questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).



4.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
the benefits sought are not granted to 
the appellant's satisfaction, send her 
and her representative a supplemental 
statement of the case (SSOC) and give 
them time to respond before returning the 
case to the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The widow-appellant is free to submit any additional evidence 
and/or argument she desires to have considered in connection 
with her current appeal.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of her until she is 
notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


